

Exhibit 10.90
2015 PROGRESSIVE CAPITAL
MANAGEMENT BONUS PLAN




1.
The Plan. The Progressive Corporation and its subsidiaries (collectively
"Progressive" or the “Company”) have adopted the 2015 Progressive Capital
Management Bonus Plan (the “Plan”) as part of their compensation program for the
Company’s investment professionals for the Company’s 2015 fiscal year (the “Plan
year”). The Plan is performance-based and is administered under the direction of
the Compensation Committee of the Board of Directors of The Progressive
Corporation (the “Compensation Committee” or “Committee”). References in this
Plan to the Company’s portfolio mean the respective portfolios of the Company’s
subsidiaries and mutual insurance company affiliate that are actively managed by
Progressive Capital Management Corp., and references in this Plan to the
Company’s investment results mean the investment results of those portfolios
only.



The Company’s investment professionals invest the funds of the Company in
accordance with investment guidelines approved from time to time by the
Investment and Capital Committee of the Board of Directors. Those guidelines
address such matters as minimum average credit quality and the duration of the
portfolio, as well as limitations on the extent to which the portfolio can be
concentrated in individual issuers. Compliance with the guidelines is routinely
monitored and variations therefrom must be reported to, and approved by, the
Investment and Capital Committee.


2.
Participants. Progressive employees who are assigned primarily to the Company’s
capital management function, including the Company’s Chief Investment Officer
(“CIO”), are eligible to be selected for participation in the Plan. Eligible
employees in addition to the CIO will be selected by the CIO in consultation
with the Chief Executive Officer (“CEO”) and Chief Human Resource Officer
(“CHRO”) (the “Designated Executives”) to participate in the Plan. Participants
may also participate in other Gainsharing, bonus or incentive compensation plans
maintained by Progressive, if so determined by the Designated Executives (or in
the case of the CIO or any other executive officer, by the Compensation
Committee). Other eligible employees of the Company may be selected for
participation in the Plan for or at any time during the Plan year by the
Designated Executives. In such cases, the Designated Executives will determine
the new participant’s Target Percentage (described below) and other terms of
participation (except with respect to the CIO or any other executive officer, as
to whom all determinations must be made by the Committee). Throughout this Plan,
references to “executive officers” refer to executive officers within the
meaning of any Securities and Exchange Commission (“SEC”) or New York Stock
Exchange rule applicable to the Company.



3.    Annual Bonus Determination.


A.
Annual Bonus. Each participant may earn an annual cash bonus (the “Annual
Bonus”), subject to the terms of this Plan. The amount of the Annual Bonus
earned by any participant will be determined by application of the following
formula:



Annual Bonus = Paid Eligible Earnings x Target Percentage x Performance Factor





1

--------------------------------------------------------------------------------



B.
Paid Eligible Earnings. Paid Eligible Earnings for the Plan year shall mean and
include the following: regular, Earned Time Benefit pay (excluding the payout of
unused Earned Time Benefit pay at termination), sick pay, holiday pay, funeral
pay, military make-up pay, overtime pay, shift differential, and retroactive
payments of any of the foregoing items, received by the participant during the
Plan year for work or services performed as an officer or employee of
Progressive.


For purposes of the Plan, Paid Eligible Earnings shall exclude all other types
of compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any worker's compensation benefit or award, any bonus (including PCM Bonus
Plan bonus), Gainsharing or other incentive compensation or equity-based award,
including, without limitation, payments from any discretionary cash fund, any
dividend payments and any unused Earned Time Benefit.


C.    Target Percentage. The Target Percentages for participants in the Plan
shall be determined by or under the direction of the Committee, but will not
exceed 125% for any participant. Target Percentages may vary among Plan
participants and may be changed from year to year by or under the direction of
the Designated Executives (or in the case of the CIO or any other executive
officer, by the Compensation Committee).


D.    Performance Factor. The Performance Factor will be determined by the
Committee after the expiration of the Plan year based on the performance of the
Company’s fixed-income investment portfolio (the “Fixed-Income Portfolio” or
“Portfolio”), and such other factors and information relating to the performance
of the Company’s investment professionals as the Committee shall determine.


First, an indicated performance factor will be determined based on the fully
taxable equivalent total return of the Fixed-Income Portfolio, in comparison to
the total returns of the group of comparable investment firms identified by
Rogers Casey (the “Investment Benchmark”), over the one- and three-year periods
ending on December 31 of the Plan year, as described below. After the end of the
Plan year, Rogers Casey will determine the firms that are included in the
Investment Benchmark in accordance with the criteria specified on Exhibit I
hereto. Rogers Casey will also provide to the Company the monthly total return
data for each of the Investment Benchmark firms for the three-year period ending
on December 31 of the Plan year.


Investment results for the Fixed-Income Portfolio will be marked to market,
including the benefit of any state premium tax abatements for municipal
securities held in the Portfolio that are realized by the Company during the
Plan year, in order to calculate the Portfolio’s fully taxable equivalent total
return for the one-year (2015) and three-year period (2013-2015) periods, in
each case compounded on a monthly basis. The investment performance achieved by
the Fixed-Income Portfolio for the one- and three-year periods (each, a
“comparison period”) will then be compared against the total returns of the
firms included in the Investment Benchmark for the same periods, also compounded
on a monthly basis, as determined by the Company from the monthly performance
data supplied by Rogers Casey for each firm in the Investment Benchmark, to
determine, for each comparison period, where the Fixed Income Portfolio’s
performance falls on a percentile basis when compared to the firms in the
Investment Benchmark, as further described on Exhibit II (“Performance
Ranking”).



2

--------------------------------------------------------------------------------





The Portfolio’s Performance Ranking will be used to determine a performance
score of between 0 and 2.0 for each comparison period, based on the following
schedule:


Comparison
Period
Score = 0
Rank at or below
Score = 1.0
Rank equal to
Score = 2.0
Rank at or above
One year
15th Percentile
50th Percentile
85th Percentile
Three year
25th Percentile
50th Percentile
75th Percentile

  
A Performance Ranking between the values identified in the schedule will be
interpolated on a straight-line basis to generate the applicable performance
score, as further described on Exhibit II. Once these performance scores are
determined, an overall indicated performance factor will be determined by
averaging the performance scores for the one- and three-year comparison periods.
 
The overall indicated performance factor will be reported to the Compensation
Committee after the expiration of the Plan year, together with such supporting
documentation as the Committee may require. The Committee may consider such
additional information as it deems necessary or appropriate in its discretion.
Such information may include, without limitation:
•
the primary investment factors that are responsible for favorable or unfavorable
results relative to the peer group, such as the Company’s duration and yield
curve position and the extent of its exposure to sectors of the fixed-income
markets, including corporate bonds, residential mortgage-backed securities,
commercial mortgage-backed securities, other asset-backed securities, government
bonds, preferred stocks and non-investment-grade bonds;

•
the Company’s holdings within each sector relative to the general market
composition of each sector;

•
the extent to which material investment decisions may have been driven by
Company strategic or capital considerations; and

•
the impact on investment results of significant portfolio cash flows driven by
Company operations, strategic decisions or capital transactions.



In addition, the Committee may choose to consult with others, including, without
limitation, management, the Board’s Investment and Capital Committee, other
Board members, and outside compensation and investment professionals, in
evaluating the performance of the Company’s investment professionals for the
year. The Committee will then determine the Performance Factor, provided that
under no circumstances may the Performance Factor exceed 2.0 for the year.
    
E.    In the event that Rogers Casey (or its successor or assigns) discontinues
providing the data that is necessary to make the calculations required by this
Plan, or modifies the information in such a way as to render the comparisons
required by this Plan to be not meaningful, in the Committee’s sole judgment,
the determinations required above shall be made using investment return data for
comparable firms satisfying the criteria set forth on Exhibit I as may be
available from another recognized provider of investment industry data as the
Committee may approve in its sole discretion.
        



3

--------------------------------------------------------------------------------



4.
Payment Procedures; Deferral. The Annual Bonuses will be determined and paid to
Plan participants as soon as practicable after the Performance Factor has been
determined by the Committee, but no later than March 15th following the Plan
year.



Any Plan participant who is eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan ("Deferral Plan") may elect to
defer all or any portion of his or her Annual Bonus otherwise payable under this
Plan, subject to and in accordance with the terms of the Deferral Plan.


5.
Qualification Date; Leave of Absence; Withholding. Unless otherwise determined
by the Committee, and except as otherwise provided herein, in order to be
entitled to receive an Annual Bonus for the Plan year, the participant must be
an active regular employee of Progressive on November 30 of the Plan year
(“Qualification Date”). Individuals who are hired on or after December 1 of any
Plan year are not entitled to an Annual Bonus for that Plan year. Any
participant who is on a leave of absence covered by the Family and Medical Leave
Act of 1993, as amended (or equivalent state or local law), the American with
Disabilities Act of 1991, as amended (or equivalent state or local law),
personal leave approved by the Company, military leave or short- or long-term
disability (provided that, in the case of a long-term disability, the
participant is still an employee of the Company) on the Qualification Date
relating to the Plan year will be entitled to receive an Annual Bonus for the
Plan year based on the Paid Eligible Earnings received by the participant during
the Plan year. Annual Bonus payments made to participants will be net of any
legally required deductions and/or withholdings for federal, state and local
taxes and other items.



6.
Other Plans. Participants may be selected to participate in this Plan and in one
or more other incentive plans offered by the Company. In the case of the CIO or
any other executive officer, all determinations with respect to such incentive
plans and the executive’s participation therein shall be made by the
Compensation Committee. In all other cases, the Designated Executives shall have
full authority to determine the incentive plan or plans in which any employee
shall participate during the Plan year and the weighting factor (if any) that
will apply to each such plan.



7.
Non-Transferability. The right to any Annual Bonuses hereunder may not be sold,
transferred, assigned or encumbered by any participant. Nothing herein shall
prevent any participant's interest hereunder from being subject to involuntary
attachment, levy or other legal process.



8.
Administration. The Plan will be administered by or under the direction of the
Committee. The Committee will have the authority to adopt, alter, amend, modify
and repeal such rules, guidelines, procedures and practices governing the Plan
as it, from time to time, in its sole discretion deems advisable.



The Committee will have full authority to determine the manner in which the Plan
will operate, to interpret the provisions of the Plan and to make all
determinations thereunder. All such interpretations and determinations will be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination may be relied on as a precedent for any
similar action or decision.


Unless otherwise determined by the Committee and except as provided in the
immediately succeeding paragraph, all of the authority of the Committee
hereunder (including, without limitation, the authority to administer the Plan,
select the persons entitled to participate herein, interpret the provisions
hereof, waive any of the requirements specified herein and make determinations



4

--------------------------------------------------------------------------------



hereunder and to establish, approve, change or modify Investment Benchmarks,
Performance Targets and Target Percentages) may be exercised by the Designated
Officers. If one or more of said officers is unavailable or unable to
participate, or if such position is vacant, the Chief Financial Officer may act
instead of such officer.


Notwithstanding anything in this Plan to the contrary: (a) all determinations
made under this Plan with respect to the CIO or any other individual deemed to
be an executive officer of the Company must be made only by the Compensation
Committee; and (b) only the Committee may make the determination of the
Performance Factor required by Section 3.D. above.


9.
Miscellaneous.



A.
Recoupment. Progressive shall have the right to recoup any Annual Bonus (or an
appropriate portion thereof, as hereinafter provided) with respect to any Plan
year paid to a participant hereunder who was an executive officer of Progressive
at any time during such Plan year, if: (i) the Annual Bonus payment was
predicated upon the achievement during such Plan year of certain financial or
operating results (which includes, for purposes hereof, the performance of the
Fixed-Income Portfolio); (ii) such financial or operating results were incorrect
and were subsequently the subject of a restatement by Progressive within three
(3) years after the date on which such Annual Bonus was paid to the participant;
and (iii) a lower payment would have been made to the participant if the
restated financial or operating results had been known at the time the payment
was made. Such recoupment right shall be available to Progressive whether or not
the participant in question was at fault or responsible in any way in causing
such restatement. In such circumstances, Progressive will have the right to
recover from each participant for such Plan year, and each such participant will
refund to Progressive, the amount by which the Annual Bonus paid to such
participant for the Plan year in question exceeded the lower payment that would
have been made based on the restated results, without interest; provided,
however, that Progressive will not seek to recover such amounts unless the
amount due would exceed the lesser of five percent (5%) of the Annual Bonus
previously paid or twenty-thousand dollars ($20,000). Such recovery, at the
Committee’s discretion, may be made by lump sum payment, installment payments,
credits against future bonus payments, or other appropriate mechanism.



B.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer at any time during such Plan year engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Bonuses for a specific Plan year, Progressive will further have the right to
recover from such participant, and the participant will refund to Progressive
upon demand, an amount equal to the entire Annual Bonus paid to such participant
for such Plan year plus interest at the rate of eight percent (8%) per annum or,
if lower, the highest rate permitted by law, calculated from the date that such
bonus was paid to the participant. Progressive shall further have the right to
recover from such participant Progressive’s costs and expenses incurred in
connection with recovering such Annual Bonus from the participant, including,
without limitation, reasonable attorneys’ fees. There shall be no time limit on
the Company’s right to recover such amounts under this subsection B., except as
otherwise provided by applicable law.



C.
Rights Not Exclusive. The rights contained in the foregoing subsections A. and
B. shall be in addition to, and shall not limit, any other rights or remedies
that the Company may have under any applicable law or regulation.




5

--------------------------------------------------------------------------------





D.
Compliance with Law. The Annual Bonuses determined and paid pursuant to the Plan
shall be subject to all applicable laws and regulations. Without limiting the
foregoing, and notwithstanding anything to the contrary contained in this Plan,
if the SEC promulgates rules under Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act that require, as a condition to the Company’s
continued listing on a national securities exchange, that the Company develop
and implement a policy requiring the recovery of erroneously awarded
compensation, and such regulations are applicable to the Annual Bonuses awarded
pursuant to the Plan, then the following shall apply:



In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will be entitled to recover from each participant hereunder who was at
the time of grant or payment of an Annual Bonus an executive officer of the
Company under applicable SEC rules (whether or not such participant remains an
executive officer of the Company at the time of such restatement or thereafter),
the amount of any Annual Bonus that (i) was paid during the three year period
preceding the date on which the Company is required to prepare such restatement
and (ii) is in excess of what would have been paid to the participant under the
restatement, or as may otherwise be required by such rules to be promulgated by
the SEC.


10.
Termination; Amendments. The Plan may be terminated, amended or revised, in
whole or in part, at any time and from time to time by the Committee, in its
sole discretion.



11.
Unfunded Obligations. The Plan will be unfunded and all payments due under the
Plan will be made from Progressive's general assets.



12.
No Employment Rights. Nothing in the Plan shall be construed as conferring upon
any person the right to remain a participant in the Plan or to remain employed
by Progressive, nor shall the Plan limit Progressive's right to discipline or
discharge any of its officers or employees or change any of their job titles,
duties or compensation.



13.
Misconduct; Set-off Rights. No Participant shall have the right to receive any
Annual Bonus if, prior to such payment being made, Participant’s employment is
terminated as a result of any action or inaction that, under Progressive’s
employment practices or policies as then in effect, constitutes grounds for
immediate termination of employment, as determined by Progressive (or, in the
case of an executive officer, the Committee) in its sole discretion. Progressive
shall have the unrestricted right to set off against or recover out of any
bonuses or other sums owed to any participant under the Plan any amounts owed by
such participant to Progressive.



14.
Prior Plans. This Plan supersedes all prior plans, agreements, understandings
and arrangements regarding bonuses or other cash incentive compensation payable
or due to any participant from Progressive with respect to the performance of
Progressive’s investment portfolio. Without limiting the generality of the
foregoing, this Plan supersedes and replaces the 2014 Progressive Capital
Management Bonus Plan (the "Prior Plan”), which is and shall be deemed to have
terminated on the last day of the Company’s 2014 fiscal year (the "Prior Plan
Termination Date"); provided, however, that any bonuses or other sums earned and
payable under the Prior Plan with respect to any Plan year ended on or prior to
the Prior Plan Termination Date shall be unaffected by such termination and
shall be paid to the appropriate participants when and as provided thereunder.




6

--------------------------------------------------------------------------------





15.
Effective Date. This Plan is adopted, and is effective, as of the first day of
the Company’s 2015 fiscal year and will be effective for the 2015 Plan year
(which coincides with Progressive’s 2015 fiscal year, except that investment
returns are calculated on a calendar year basis).



16.
Governing Law. This Plan shall be interpreted and construed in accordance with
the laws of the State of Ohio.




7

--------------------------------------------------------------------------------



EXHIBIT I




INVESTMENT BENCHMARK CRITERIA




After the end of the Plan year, Rogers Casey will determine the firms comprising
the Investment Benchmark for the Plan year from its records and will supply to
the Company the monthly total returns and any other relevant data for each of
those firms for the three-year period ending on December 31 of the Plan year.


A firm will be included in the Investment Benchmark if Rogers Casey is able to
determine from its records that:


    
1.
The firm has provided monthly data regarding its holdings and investment return,
as necessary to determine or calculate such firm’s monthly total return, and to
evaluate such firm’s compliance with each of the criteria set forth below, for
the entire three-year period ending on December 31 of the Plan year; and



2.
At all times during the three-year period ending on December 31 of the Plan
year, the information provided by the firm shows, or Rogers Casey is able to
calculate, that such firm’s investment portfolio satisfies each of the following
criteria:



Duration:             Effective Duration between 1.5 years and 5.0 years
Credit Quality Average         = A, or = AA, or = AAA, or = AAA+
Convexity (%)             >= -1
Sector Allocation:         U.S. High Yield Corporate Debt <= 10%
Sector Allocation:         Mortgages <= 60%
Sector Allocation:         U.S. Investment Grade Corporate Debt <= 60%
Sector Allocation:         CMBS <= 60%
Sector Allocation:         ABS <= 60%
Sector Allocation:         Emerging Markets Debt <= 5%




3.
The Company will have no discretion to alter the Investment Benchmark list after
it is finalized by Rogers Casey.




8

--------------------------------------------------------------------------------



EXHIBIT II




DETERMINATION OF PERFORMANCE RANKING AND PERFORMANCE SCORES


Once all the total returns are calculated, the data is sorted in descending
order from highest to lowest total return. From here, the process to compute the
Performance Factor is as follows (this Exhibit shows the procedures and related
calculations for the 1-year comparison period required by the Plan; the
calculations for the 3-year comparison period would follow the same procedures,
except that necessary adjustments would be made to determine the top and bottom
25% levels and the performance score variances between those levels):


INTERPOLATED VALUES FOR SETTING TOP AND BOTTOM 15% LEVELS
The top 15% and bottom 15% total return rankings are computed based on the total
number of firms in the Investment Benchmark, excluding the PCM Fixed-Income
Portfolio return. For example, if there were 279 participants, the return
required to earn a 2.0 portfolio performance factor would be determined by
interpolating between the forty-first and forty-second firm’s returns, since 15%
of 279 = 41.85. The same procedure would be used to determine the 0.0 portfolio
performance factor.


The total returns, computed by Investment Accounting, for the interpolated
positions are calculated as follows (continuing to use an example of 279 survey
firms):


Interpolated Value = Firm 41 return – ((Firm 41 Return - Firm 42 Return)*0.85)
Firm 41 = 18.35%
Firm 42 = 18.23%


Firm 41.85 (Interpolated Value) = 18.35% - ((18.35%-18.23%)*0.85) = 18.25%.


In this case, the PCM Performance Factor will equal 2.0 if its total return
equals the interpolated value for Firm 41.85 of 18.25%. A similar calculation is
then used to determine the bottom 15% group and interpolated value for a 0.0
performance score.


Once the two groups are computed, top and bottom 15%, the remainder of the
performance scores are calculated as follows:


Performance score variance = (2.00) / Number of positions from first participant
after the top 15% ranking to the 1st participant in the bottom 15% ranking. In
the case of 279 participants, the number of positions to divide the 2.00
performance factors by would be 198.


The calculation for the performance score variance from 2.00 – 0.00 would be:


2.00 / 198 = .010101 per position for 279 firms


In the case of a tie in total returns between firms, each firm will have the
same performance score, one step under the next higher position. The next lowest
position would then be stepped down by a factor based on the number of
participants who tie. In the case of a tie between two firms, the step down will
be twice the performance score variance to maintain the proper stepping to the
0.00 performance score level.


Example: If firms 42 and 43 each had the same total return in the 279 firm
example, then firms 42 and 43 would each have a Performance Factor of 1.989899,
which is 2.00 - .0010101. The number 44



9

--------------------------------------------------------------------------------



position in this example would have a performance score of 1.969697, which is
the required step down from 42 to 44.


In addition, if the returns are tied between the interpolated value set for the
2.00 performance score and any position below the 2.00 level, those lower
positions will also be set to a 2.00 performance score. The step down factor in
the performance score will work similarly as noted in the example above. For the
last 15% group, all firms with total returns equaling the last interpolated
total return value would have the same performance score as the last
interpolated value (.0101012), and all others in the last 15% group would have a
0.00 Portfolio Performance Factor.


Once all the performance scores have been created, from 2.00 to 0.00, PCM’s
return is compared to the rankings to determine its Performance Factor. If the
PCM return is not in the top or bottom 15% and does not match the return of any
participant, then PCM’s Performance Factor is an interpolated value between the
firms with the next highest and next lowest returns.


The interpolation computation for the Performance Factor based on PCM’s return
is as follows:


Performance score of firm below PCM return + (PCM’s Return – Return below PCM) /
(Return above PCM – Return below PCM) * (Performance score of firm above PCM
–Performance score of firm below PCM)


Assuming the following data, using the 279 firm example:


Firm
Performance score
Total return
Firm above PCM
.90
13.61
PCM
 
13.39
Firm below PCM
.89
13.34



The calculation of PCM’s Performance Factor is:


0.89 + (13.39-13.34) / (13.61-13.34) * (0.90-0.89) = 0.89
    
The final performance score is rounded to the nearest one-hundredth, if
necessary.





10